888 F.2d 63
UNITED STATES of America, Appellee,v.Gary Lynn UNDERDAHL, Appellant.
No. 89-5053.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 15, 1989.Decided Oct. 25, 1989.Rehearing Denied Dec. 5, 1989.

John A. Thelen, Grand Forks, N.D., for appellant.
Scott J. Schneider, Fargo, N.D., for appellee.
Before McMILLIAN and FAGG, Circuit Judges, and HEANEY, Senior Circuit Judge.
PER CURIAM.


1
Gary Lynn Underdahl appeals his conviction for possession of an unregistered firearm.  See 26 U.S.C. Secs. 5861(d), 5871 (1982 & Supp. V 1987).  We affirm his conviction.


2
Underdahl was in custody for an unrelated offense when his girlfriend obtained a protective order requiring him to surrender his firearms to the sheriff.  Two deputies talked with Underdahl about the order.  He gave the deputies permission to enter his home and collect his guns.  Underdahl assisted the deputies by pinpointing the rooms where the guns were stored.  The deputies discovered an unregistered sawed-off shotgun in a dresser drawer of Underdahl's bedroom.


3
Underdahl contends he did not voluntarily consent to the search of his home.  The voluntariness of Underdahl's consent is a factual question.  Based on our review of the record, we cannot say the district court's finding that Underdahl's consent "was freely and voluntarily given" is clearly erroneous.  See United States v. Thompson, 876 F.2d 1381, 1383 (8th Cir.1989).


4
Underdahl also argues the evidence is insufficient to support his conviction.  We have reviewed the evidence, as we must, in the light most favorable to the government, and we find ample evidence to support Underdahl's conviction.  See United States v. Whitfield, 874 F.2d 591, 592 (8th Cir.1989).


5
Accordingly, we affirm.